Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 1 of 12

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures Il, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 10th day of February, 2021 at 5:20 pm to be served on
Ronald D. Herman, 155 Little John Trail NE, Atlanta, GA 30309.

|, William Collier, being duly sworn, depose and say that on the 20th day of February, 2021 at 12:59 pm, I:
INDIVIDUALLY/PERSONALLY served by delivering a true copy of the *see attached list of documents

served from docket to: Ronald D. Herman at the address of: 155 Little John Trail NE, Atlanta, GA
30309.

Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 50, Sex: M, Race/Skin Color: White, Height: 5'9", Weight: 155, Hair:
Dark Brown, Glasses: N
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 2 of 12

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respecis to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

C2CO2EBE
SEAL

OFFICIAL
a . Thomas J Diggins
| NOTARY PUBLIC-GEORGIA

 

 

. William Colliér
Subscribed and Sworn to before me on the DSt Process Server
day of Fe boi-vensy , 202\__ by the affiant
who is personally known to me. Ancillary Legal Corporation
- ae 2900 Chamblee Tucker Road
Tz / Building 13
NOTARY PUBLI

Atlanta, GA 30341
(404) 459-8006

Our Job Serial Number: ANC-2021001617
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 3 of 12
8months,SDGLC2,STAY,SUBMDJ

. US. District Court
Northern District of Georgia (Atlanta)
CIVIL DOCKET FOR CASE #: 1:19-cv-05523-SDG

Berkeley Ventures II, LLC v. Sionic Mobile Corporation et al Date Filed: 12/07/2019
Assigned to: Judge Steven D. Grimberg Jury Demand: Both
Cause: 15:78m(a) Securities Exchange Act Nature of Suit: 850

Securities/Commodities
Jurisdiction: Federal Question

Plaintiff

Berkeley Ventures II, LLC represented by Bryan E. Busch
Busch Mills & Slomka, LLP
6400 Powers Ferry Rd
Ste 391
Atlanta, GA 30326
404-800-4062
Email: bb@bsms.law
TERMINATED: 12/11/2020
LEAD ATTORNEY

Laura H. Mirmelli

Busch, Slipakoff, Mills & Slomka
6400 Powers Ferry Road

Suite 391

30339

Atlanta, GA 30339

404-800-4031

Email: Im@bsms.law
TERMINATED: 12/11/2020
LEAD ATTORNEY

Jason Brian Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

770-448-9925

Fax: 770-448-9958

Email: jgodwin@godwinlawgroup.com
ATTORNEY TO BE NOTICED

V.
Defendant
 

Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 4 of 12

Sionic Mobile Corporation represented by Richard J. Baker

Defendant

Ronald D. Herman

Baker Jenner LLLP

210 Interstate North Parkway

Suite 100

Atlanta, GA 30339

404-400-5955

Email: rick.baker@bakerjenner.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Simon Jenner

Baker Jenner LLLP

210 Interstate N. Parkway SE

Suite 100

30339

Atlanta, GA 30339

404-400-5955

Email: simon.jenner@bakerjenner.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Simon Jenner
(See above for address)

 

 

ATTORNEY TO BE NOTICED

Intervenor

Patrick Gahan represented by Michelle W. Johnson

TERMINATED: 12/11/2020 Nelson Mullins Riley & Scarborough,
LLP-ATL
Suite 1700
201 17th Street, N.W.
Atlanta, GA 30363
404-322-6000
Email:
michelle.johnson@nelsonmullins.com
ATTORNEY TO BE NOTICED

Date Filed Docket Text

12/07/2019 COMPLAINT with Jury Demand filed by Berkeley Ventures II, LLC (F iling fee $400,

 

 

receipt number AGANDC-91 59074). (Attachments: # | Exhibit A, #2 Exhibit B, #5
Exhibit C, #< Exhibit D, #5 Exhibit E, #6 Exhibit F, #7 Exhibit G, # 8 Exhibit H, #
Exhibit I, # 10 Exhibit J, # | Exhibit K, # 2 Exhibit L, # - Exhibit M, # |4
Verification of Complaint, # | 5 Civil Cover Sheet)(ah) Please visit our website at
http://www.gand.uscourts. gov/commonly-used-forms to obtain Pretrial Instructions and
Pretrial Associated Forms which includes the Consent To Proceed Before U.S.
Magistrate form, (Entered: 12/09/2019)

 

 
Case.1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 5 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/09/2019 Submission of | Complaint to District Judge Orinda D. Evans. (ah) (Entered:
12/09/2019)

01/03/2020 PROPOSED SUMMONS filed by Berkeley Ventures II, LLC (Busch, Bryan) Blank
summons - could not issue - Modified on 1/6/2020 (bdb). (Entered: 01/03/2020)

01/03/2020 PROPOSED SUMMONS filed by Berkeley Ventures II, LLC (Busch, Bryan) (Entered:
01/03/2020)

01/06/2020 Electronic Summons Issued as to Sionic Mobile Corporation. (bdb) (Entered:
01/06/2020)

01/09/2020 PROPOSED SUMMONS filed by Berkeley Ventures II, LLC (Busch, Bryan) (Entered:
01/09/2020)

01/10/2020 Electronic Summons Issued as to Ronald D. Herman. (bdb) (Entered: 01/10/2020)

01/24/2020 AFFIDAVIT of Service for Complaint , as to Sionic Mobile Corporation signed for by
Ronald Herman. (Busch, Bryan) (Entered: 01/24/2020)

01/30/2020 Certificate of Interested Persons by Sionic Mobile Corporation. (Jenner, Simon)
(Entered: 01/30/2020)

01/30/2020 MOTION to Disqualify Attorney with Brief In Support by Sionic Mobile Corporation.
(Attachments: # | Brief Memorandum in support of Motion to Disqualify, #2 Affidavit
Affidavit of Ronald D. Herman with Exhibits, # > Affidavit Affidavit of Simon Jenner
with Exhibits, # “ Exhibit Index of Exhibits)(Jenner, Simon) (Entered: 01/30/2020)

01/30/2020 MOTION to Dismiss with Brief In Support by Sionic Mobile Corporation.
(Attachments: # | Exhibit, # _ Exhibit, #3 Exhibit, #4 Exhibit, # * Exhibit, #6 Exhibit,
# Exhibit, # ° Exhibit, #9 Exhibit, # Exhibit, # || Exhibit, # | 2 Exhibit, # 1
Exhibit, # 4 Exhibit, # 15 Exhibit, # © Exhibit)(Jenner, Simon) (Entered: 01/30/2020)

01/30/2020 MOTION to Dismiss with Brief In Support by Sionic Mobile Corporation. (Jenner,
Simon) (Entered: 01/30/2020)

01/30/2020 NOTICE Of Manual Filing by Sionic Mobile Corporation re |) and || MOTION to
Dismiss. (dmb) (Entered: 02/03/2020)

01/31/2020 CERTIFICATE OF SERVICE re | 0 MOTION to Dismiss filed by Sionic Mobile
Corporation (Amended and Restated) (Jenner, Simon) (Entered: 01/3 1/2020)

02/03/2020 Remark re |° Notice of Manual F iling- USB received and placed in file. (dmb)
(Entered: 02/03/2020)

02/05/2020 MOTION for Leave to File Excess Pages to the Memorandum in Support of Motion to
Dismiss by Sionic Mobile Corporation. (Jenner, Simon) (Entered: 02/05/2020)

02/13/2020 Under Seai--RESPONSE in Opposition re ° MOTION to Disqualify Attorney filed by
Berkeley Ventures II, LLC. (Attachments: # | Exhibit Declaration of Adam Slipakoff)
(Busch, Bryan) Modified on 2/18/2020 (bdb). Modified on 2/20/2020 per court 20 order
(bdb). (Entered: 02/13/2020)

02/13/2020 RESPONSE in Opposition re | MOTION to Dismiss filed by Berkeley Ventures II,

 

 

LLC. (Busch, Bryan) (Entered: 02/ 13/2020)

 

 
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 6 of 12

02/13/2020 - | MOTION for Leave to File Matters Under Seal re: Response in Opposition to

Motion to Disqualify by Berkeley Ventures II, LLC. (Attachments: # _ Text of Proposed
Order)(Busch, Bryan) (Entered: 02/ 13/2020)

 

02/14/2020 Brief in Support of _7 MOTION for Leave to File Matters Under Seal re: | Response
in Opposition to Motion fo Disqualify by Berkeley Ventures II, LLC. (Busch, Bryan)
Modified on 2/14/2020 to remove motion (bdb). (Entered: 02/14/2020)

 

 

02/14/2020 Submission of ° MOTION to Disqualify Attorney, |° MOTION to Dismiss, to District
Judge Orinda D. Evans. (bdb) (Entered: 02/14/2020)
02/17/2020 _© | Joint MOTION for Extension of Time for Early Planning Conference, Initial

Disclosures and Other Matters by Sionic Mobile Corporation. (Attachments: #
Proposed Order)(Jenner, Simon) (Entered: 02/ 17/2020)

 

02/19/2020 -. | ORDER granting | 7 Motion for Leave to File Matters Under Seal Plaintiff's
Memorandum of Law in Opposition to Defendant Sionic Mobile Corporation's Motion
to Disqualify Busch SlipakoffMills and Slomka, LLC as Counsel of Record and the
Declaration of Adam Slipakoff. Signed by Judge Orinda D. Evans on 2/19/2020. (bdb)
(Entered: 02/20/2020)

 

02/19/2020 _. | ORDER granting |9 Motion for Extension of Time for Early Planning Conference,
Initial Disclosures and Other Matters. ORDERS that the Parties shall hold their Rule
26(f) Early Planning Conference no later than 30 days following the Court's order in
regard to Defendant's pending © Motion to Disqualify. The submission of the Joint
Preliminary Report and Discovery Plan and any other disclosures required shall occur
no later than 45 days of the Rule 26(f) Early Planning Conference. Signed by Judge
Orinda D. Evans on 2/19/2020. (bdb) (Entered: 02/20/2020) ;

 

02/24/2020 -< | Request for Leave of Absence for the following date(s): 4/15/2020, 4/ 16/2020,
4/17/2020, 4/20/2020, 4/21/2020, 4/22/2020, 4/23/2020, 4/24/2020, 5/21/2020,
5/22/2020, 5/26/2020, 5/27/2020, 7/2/2020, 7/6/2020, 7/7/2020, 7/8/2020, 7/9/2020,
7/10/2020, 9/8/2020, 9/9/2020, by Richard J. Baker. (Baker, Richard) (Entered:
02/24/2020)

 

02/27/2020 Submission of || MOTION to Dismiss and MOTION for Leave to File Excess
Pages to the Memorandum in Support of Motion to Dismiss, to District Judge Orinda D.
Evans. (bdb) (Entered: 02/27/2020)

 

02/27/2020 25 | REPLY BRIEF re 10 MOTION to Dismiss » .. MOTION to Dismiss filed by Sionic
Mobile Corporation. (Attachments: # 1 Index of Exhibits for Reply Brief to Motion to
Dismiss, #2 Exhibit Exhibit N-1 for Reply Brief to Motion to Dismiss)(Jenner, Simon)
(Entered: 02/27/2020)

 

 

02/27/2020 ~ | REPLY BRIEF re (© Brief in Support of Motion to File Matters Under Seal

MOTION for Leave to File Matters Under Seal re: Response in Opposition to
Motion fo Disqualify , \7 MOTION for Leave to F ile Matters Under Seal re: |:
Response in Opposition to Motion to Disqualify, ° MOTION to Disqualify Attorney
filed by Sionic Mobile Corporation. (Attachments: # | Index of Exhibits for Reply Brief
to Motion to Disqualify, #2 Exhibit Exhibit A for Reply Brief for Motion to Disqualify,
# 5 Exhibit Exhibit B for Reply Brief for Motion to Disqualify)(Jenner, Simon)
(Entered: 02/27/2020)

 

 

 

 
02/27/2020

Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 7 of 12

MOTION to Lift Seal and For Leave to File Additional Reply Brief in Support of its
Motion to Disqualify Busch, Slipakoff, Mills & Slomka, LLC as Counsel of Record
with Brief In Support by Sionic Mobile Corporation. (Attachments: # _ Brief In
Support, #2 Proposed Order)(Jenner, Simon). Added MOTION for Leave to File
Additional Reply Brief on 3/18/2020 (bdb). (Entered: 02/27/2020)

 

03/05/2020

NOTICE of Appearance by Richard J. Baker on behalf of Sionic Mobile Corporation
(Baker, Richard) (Entered: 03/05/2020)

 

03/18/2020

Submission of 25 MOTION to Lift Seal and For Leave to File Additional Reply Brief in
Support of its Motion to Disqualify Busch, Slipakoff, Mills & Slomka, LLC as Counsel
of Record to District Judge Orinda D. Evans. (bdb) (Entered: 03/18/2020)

 

03/20/2020

GENERAL ORDER 20-01 RE: COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY COVID-19 AND RELATED CORONA VIRUS.
Signed by Judge Thomas W. Thrash, Jr. on 3/16/2020. (bdb) (Entered: 03/20/2020)

 

04/02/2020

Amended General Order 20-01 re COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY COVID-19 AND RELATED CORONA VIRUS,
Signed by Judge Thomas W. Thrash, Jr. on 3/30/20. (jpa) (ADI) (Entered: 04/02/2020)

 

05/04/2020

Amended General Order 20-01 re COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY COVID-19 AND RELATED CORONA VIRUS.
Signed by Judge Thomas W. Thrash, Jr. on 3/30/20. (jpa) (ADI) (Entered: 05/04/2020)

 

05/05/2020

SECOND AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 04/30/2020.
(pa) (ADI) (Entered: 05/05/2020)

 

05/27/2020

THIRD AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 05/26/2020.
(dgs) (ADI) (Entered: 05/27/2020)

 

06/09/2020

MOTION for Hearing re || MOTION to Dismiss by Berkeley Ventures II, LLC.
(Busch, Bryan) (Entered: 06/09/2020)

 

06/11/2020

RESPONSE in Opposition re 22 MOTION for Hearing re || MOTION to Dismiss filed
by Sionic Mobile Corporation. (Jenner, Simon) (Entered: 06/1 1/2020)

 

06/12/2020

Submission of 32 MOTION for Hearing re || MOTION to Dismiss, to District Judge
Orinda D. Evans. (bdb) (Entered: 06/ 12/2020)

 

07/02/2020

FOURTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 07/01/2020.
(dgs) (ADI) (Entered: 07/02/2020)

 

07/13/2020

FIFTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
RELATED CORONAVIRUS. Signed by Judge Thomas W. Thrash, Jr. on 7/10/2020
(aaq) (ADI) (Entered: 07/ 13/2020)

 

 

08/04/2020

 

 

SIXTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND

 

 
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 8 of 12

RELATED CORONAVIRUS. Signed by Judge Thomas W. Thrash, Jr. on 08/03/2020.
(ddm) (ADI) (Entered: 08/04/2020)

08/11/2020 / | NOTICE by Sionic Mobile Corporation of Leave of Absence from 8/28/2020 and
8/31/2020; 9/1,8,17,18 and 21/2020: 10/1,2, and 5 through 7/2020; 11/25,27 and
30/2020; 12/1,18,21 through 24, and 28 through 31/2020; 1/4,5,15 and 19/2021.

(Attachments: # | Notice, #2 Exhibit A)(Baker, Richard) Modified on 8/12/2020 to add
time off (bdb). (Entered: 08/1 1/2020)

09/02/2020 -* | SEVENTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT
OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED BY
COVID-19 AND RELATED CORONAVIRUS. Signed by Judge Thomas W. Thrash, Jr.
on 9/1/2020. (adg) (ADI) (Entered: 09/02/2020)

 

 

 

09/02/2020 _ | ORDER denying 25 Motion for Leave to File; denying °2 Motion for Hearing; denying
. Motion to Disqualify Attorney. ; denying |0 Motion to Dismiss ; denying || Motion
to Dismiss ; granting |“ Motion for Leave to File Excess Pages; denying 25 Motion to
Unseal Document.. Signed by J udge Orinda D. Evans on 9/1/2020. (tmf) (Entered:
09/02/2020)

 

09/14/2020 MOTION for Reconsideration of _~ Order or, in the alternative, MOTION to Amend
Order to Include Certification of Interlocutory Appeal under 1292(b), with Brief In
Support, by Sionic Mobile Corporation. (Attachments: # | Brief Brief in Support of
Reconsideration or Certification for Appeal)(Jenner, Simon) Modified on 9/15/2020 to
edit docket text (ddm). (Entered: 09/ 14/2020)

 

09/16/2020 _ | VERIFIED ANSWER to | COMPLAINT with Jury Demand by Sionic Mobile
Corporation. Discovery ends on 6/14/2021. (Attachments: # | Verification)(Jenner,

Simon) Please visit our website at http://www.gand.uscourts.gov to obtain Pretrial
Instructions. (Entered: 09/16/2020)

 

09/23/2020 2 | MOTION to Stay Proceedings and Extend Deadlines by Sionic Mobile Corporation.

(Attachments: # | Proposed Order)(Jenner, Simon) . Added MOTION for Extension of
Deadlines on 9/24/2020 (bdb). (Entered: 09/23/2020)

 

09/28/2020 » | RESPONSE re 40 MOTION for Reconsideration of Order MOTION to Amend
Order to Include Certification of Interlocutory Appeal under 1292(b) filed by Berkeley
Ventures II, LLC. (Busch, Bryan) (Entered: 09/28/2020)

 

09/29/2020 + | EIGHTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID19 AND
RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 09/28/2020.
(dgs) (ADI) (Entered: 09/29/2020)

 

10/01/2020 Case Reassigned to Judge Steven D. Grimberg. Judge Orinda D. Evans no longer
assigned to case. NOTICE TO ALL COUNSEL OF RECORD: The Judge designation
in the civil action number assigned to this case has been changed to 1:19-cv-5523-SDG.
Please make note of this change in order to facilitate the docketing of pleadings in this
case. (ddm) (Entered: 10/01/2020)

 

 

10/02/2020 - | STANDING ORDER Regarding Civil Litigation. Signed by Judge Steven D. Grimberg
on October 2, 2020. (ash) (Entered: 10/02/2020)

 

 

 

 
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 9 of 12

 

10/07/2020 RESPONSE re 2 MOTION to Stay Proceedings and Extend Deadlines MOTION for
Extension of Time filed by Berkeley Ventures II, LLC. (Busch, Bryan) (Entered:
10/07/2020)

10/08/2020 ~/ | REPLY BRIEF re 40 MOTION for Reconsideration of 3° Order MOTION to Amend

Order to Include Certification of Interlocutory Appeal under 1292(b) filed by Sionic
Mobile Corporation. (Jenner, Simon) (Entered: 10/08/2020)

 

10/08/2020 Submission of 40 MOTION for Reconsideration of ’ Order MOTION to Amend
Order to Include Certification of Interlocutory Appeal under 1292(b), to District Judge
Steven D. Grimberg. (bdb) (Entered: 10/08/2020)

 

 

 

10/09/2020 » | CERTIFICATE of Compliance signed by Simon Jenner and Richard Baker (Jenner,
Simon) (Entered: 10/09/2020)

10/12/2020 - | NOTICE by Berkeley Ventures II, LLC Notice of Compliance (Busch, Bryan) (Entered:
10/12/2020)

10/22/2020 Submission of “2 MOTION to Stay Proceedings and Extend Deadlines MOTION for

Extension of Time, to District Judge Steven D. Grimberg. (jed) (Entered: 10/22/2020)

 

11/05/2020 _ | MOTION for Sanctions with Brief In Support by Sionic Mobile Corporation.
(Attachments: # | Sionic's Brief in Support of Motion for Sanctions, #2 Ex. A -
Affidavit of Ron Herman, # 2 Ex. B - Affidavit of Patrick Gahan, #~ Ex. C -
Declaration of Simon Jenner, # 5 Ex. D - Affidavit of Derek Cunningham, # 6 Ex. E -
Complaint, #7 Ex. F - Answer and Counterclaim, # © Ex. G - Motion to Add
Defendants, # 9 Ex. H - About Us page, # _0 Ex. I - Bryan Busch's Bio page, # || Ex.J
- Motion to Hold Defendants in Contempt, # |2 Index for Exhibits)(Jenner, Simon)
(Entered: 11/05/2020) .

 

11/05/2020 MOTION to Disqualify Attorney Busch, Slipakoff, Mills & Slomka as Counsel of
Record with Brief In Support by Sionic Mobile Corporation. (Attachments: # | Brief in
Support of Sionic's Renewed Motion to Disqualify, #2 Ex. A - Complaint, #2 Ex. B -
Answer and Counterclaim, # 4 Index for Exhibits)(Jenner, Simon) (Entered:

 

 

 

11/05/2020)

11/05/2020 -. | Emergency MOTION to Stay Proceedings and Brief in Support by Sionic Mobile
Corporation. (Attachments: # | Ex. A - Proposed Order)(Jenner, Simon) (Entered:
11/05/2020)

11/10/2020 - | NOTICE OF VIDEO PROCEEDING re: 4) MOTION for Reconsideration of 3° Order

MOTION to Amend Order to Include Certification of Interlocutory Appeal under
1292(b), <2 MOTION to Stay Proceedings and Extend Deadlines MOTION for
Extension of Time, 5! MOTION to Disqualify Attorney Busch, Slipakoff, Mills &
Slomka as Counsel of Record, 5) MOTION for Sanctions, 52 Emergency MOTION to
Stay Proceedings and Brief in Support. Motion Hearing set for 11/20/2020 at 10:00 AM
in No Courtroom before Judge Steven D. Grimberg. Connection Instructions:

https:// ganduscourts.zoomgoy.com/j/1610930742: Meeting Id: 1610930742; Passcode:
523556; Dial in Number: 646-828-7666. You must follow the instructions of the Court
for remote proceedings available . The procedure for filing documentary exhibits
admitted during the proceeding is available . Photographing, recording, or
broadcasting of any judicial proceedings, including proceedings held by video
teleconferencing or telephone conferencing, is strictly and absolutely prohibited. (ash)
(Entered: 11/10/2020)

 

 

 

 
Case 1:19-cv-05523-SDG Document 80 Filed 03/04/21 Page 10 of 12

11/16/2020 ~ | MOTION to Intervene with Brief In Support by Patrick Gahan. (Attachments: #_ Brief,

# 2 Brief)(Johnson, Michelle) (Additional attachment(s) added on 11/18/2020: #
Corrected Main Document) (jed). (Entered: 11/ 16/2020)

 

11/17/2020 25 | NOTICE by Patrick Gahan re = MOTION to Intervene (Attachments: # | Brief
Corrected Motion with All Pages, #— Brief Motion to Disqualify, #° Brief Brief in
Support of Motion to Disqualify)(Johnson, Michelle) (Entered: 11/ 17/2020)

 

 

 

11/18/2020 NOTICE is hereby given that the Motion to Intervene 5< will be taken up during the
oral argument hearing scheduled for November 20, 2020 at 10:00 AM. (ash) (Entered:
11/18/2020)

11/19/2020 > | RESPONSE re 54 MOTION to Intervene by Non-Party filed by Berkeley Ventures II,
LLC. (Slomka, Howard) (Entered: 11/ 19/2020)

11/19/2020 RESPONSE re 5) MOTION to Disqualify Attorney Busch, Slipakoff, Mills & Slomka

as Counsel of Record by Sionic filed by Berkeley Ventures II, LLC. (Slomka, Howard)
(Entered: 11/19/2020)

 

11/19/2020 » | RESPONSE re 50 MOTION for Sanctions by Sionic filed by Berkeley Ventures II,
LLC. (Attachments: # | Exhibit Affidavit)(Slomka, Howard) (Entered: 11/ 19/2020)

 

11/20/2020 > | Minute Entry for proceedings held before Judge Steven D. Grimberg: Oral Argument
held on Defendant's 4) Motion for Reconsideration, 50 Motion for Sanctions, 5 |
Motion to Disqualify, and Emergency Motion to Stay. The Court also heard
argument on the 5 Motion to Intervene. After hearing from both parties, as well as
from proposed intervenor, the Court GRANTED Defendant's motion to stay. The
remaining motions 40 ,50 , 5) , and »« are taken under advisement. (Court Reporter
Alicia Bagley)(jed) (Entered: 11/20/2020)

 

12/03/2020 ORDER. Plaintiff is ORDERED, on or before December 4, 2020, to refile its [ECF 15]
Response in Opposition re [ECF 9| Motion to Disqualify in accordance with [ECF 45]
Standing Order Section III(h), Local Rule APP. H II(J)(2), and the Court's Procedures
for Electronic Filing Under Seal in Civil Cases, which require filing unredacted
versions of the documents provisionally under seal in addition to the publicly filed

redacted versions. Ordered by Judge Steven D. Grimberg on December 3, 2020. (ash)
(Entered: 12/03/2020)

 

12/03/2020 . | REPLY BRIEF re 51 MOTION to Disqualify Attorney Busch, Slipakoff, Mills &
Slomka as Counsel of Record filed by Sionic Mobile Corporation. (Baker, Richard)
(Entered: 12/03/2020)

 

 

12/03/2020 _ | REPLY BRIEF re 50 MOTION for Sanctions of Busch, Slipakoff, Mills & Slomka, LLC
filed by Sionic Mobile Corporation. (Jenner, Simon) (Entered: 12/03/2020)
12/04/2020 Submission of 5~ MOTION to Intervene »- MOTION to Disqualify Attorney Busch,

Slipakoff, Mills & Slomka as Counsel of Record, 5) MOTION for Sanctions to District
Judge Steven D. Grimberg. (jed) (Entered: 12/04/2020)

 

 

12/04/2020 2 | Notice of Court Ordered Sealed Filing by Berkeley Ventures II, LLC re: Order,, | 5
Response in Opposition to Motion, (Attachments: # | Exhibit Disqualification
Response Brief, # 2 Exhibit Slipakoff Declaration)(Mirmelli, Laura) (Entered:
12/04/2020)

 

 

 

 
Case 1:191cv-05523-SDG Document 80 Filed 03/04/21 Page 11 of 12

12/08/2020 TRANSCRIPT of the Emergency Motions Hearing Proceedings held on November 20,
2020, before Judge Steven D. Grimberg. Court Reporter/Transcriber Alicia B. Bagley.
A full directory of court reporters and their contact information can be found at
Wwww.gand.uscourts. gov/directory-court-reporters. Transcript may be viewed at the
court public terminal or purchased through the Court Reporter/Transcriber before the
deadline for Release of Transcript Restriction. After that date it may be obtained
through PACER. Redaction Request due 12/29/2020. Redacted Transcript Deadline set
for 1/8/2021. Release of Transcript Restriction set for 3/8/2021. (Attachments: #
Notice of Filing of Official Transcript) (kac) (Entered: 12/08/2020)

12/09/2020 ~ | NINTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND

RELATED CORONAVIRUS. Signed by Judge Thomas W. Thrash, Jr. on 12/08/2020.
(mmc) (ADI) (Entered: 12/09/2020)

 

 

12/11/2020 ORDER: The Court DENIES Defendant's © motion for reconsideration or, in the
alternative, for certification for interlocutory appeal; DENIES as moot Defendant's 4
motion to stay proceedings and extend deadlines; DENIES Defendant's 50 motion for
sanctions; GRANTS Defendant's 5 renewed motion for disqualification; and DENIES
as moot Patrick Gahan's 5“ motion to intervene. Plaintiff Berkeley Ventures II, LLC is
ORDERED to engage conflict-free counsel to appear on its behalf no later than 30 days
from the entry of this Order. The parties are ordered to conduct their early planning
conference and file their joint preliminary report and discovery plan within 14 days of
new counsel's entry of appearance. Signed by Judge Steven D. Grimberg on 12/11/2020.
(Attorney Bryan E. Busch and Laura H. Mirmelli terminated.)(jed) (Entered:
12/11/2020)

 

12/14/2020 The Clerk of Court is Directed to mail a copy of Order [Doc 65] to Plaintiff at the
following address: 500 Parkway Lane, Suite 430, Norcross, GA 30092. Ordered by
Judge Steven D. Grimberg on December 11, 2020. (ash) (Entered: 12/ 14/2020)

 

12/14/2020 Clerk's Certificate of Mailing as to Berkeley Ventures II, LLC re 65 Order on Motions
and Oral Order Directing Clerk to Mail a Copy of Order of Order to Plaintiff. (jed)
(Entered: 12/14/2020)

 

 

01/08/2021 NOTICE of Appearance by Jason Brian Godwin on behalf of Berkeley Ventures II,
LLC (Godwin, Jason) (Entered: 01/08/2021)
01/13/2021 / | MOTION to Dismiss Ronald D. Herman with Brief In Support by Ronald D. Herman.

(Attachments: # | Brief Brief in Support, #2 Exhibit Affidavit of Ronald D. Herman, #
~ Exhibit Civil Docket for Case, #~. Exhibit Index for Exhibits)(Jenner, Simon)
(Entered: 01/13/2021)

 

01/22/2021 ~ | JOINT PRELIMINARY REPORT AND DISCOVERY PLAN filed by Berkeley
Ventures II, LLC. (Godwin, Jason) (Entered: 01/22/2021)

 

 

01/25/2021 » | SCHEDULING ORDER re 68 Joint Preliminary Report and Discovery Plan. The time
limits for adding parties, amending the pleadings, filing motions, completing discovery,
and discussing settlement are as set out in the Federal Rules of Civil Procedure and the
Local Rules of this Court except that discovery shall be on an eight-month track and
end on October 8, 2021. Signed by Judge Steven D. Grimberg on 1/25/2021. (jed)
(Entered: 01/25/2021)

 

 

 

 
Case 1:19-

cv-05523-SDG Document 80 Filed 03/04/21 Page 12 of 12

70.

| 01/28/2021 | | TENTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS

UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
| | RELATED CORONAVIRUS. Signed by Judge Thomas W. Thrash, Jr. on 01/27/2021.

 
   
  

(mmc) (ADI) (Entered: 01/28/2021)
| 02/01/2021 RESPONSE in Opposition re

MOTION to Dismiss Ronald D. Herman filed by
Berkeley Ventures II. 1] -C. (Godwin, Jason) (Entered: 02/01/2021)

 
  
  

 

 

 

 

 

 

02/04/2021 REPLY BRIEF re MOTION to Dismiss Ronald D. Herman filed by Ronald D.
Herman. (Jenner, Simon) (Entered: 02/04/2021) " I ty
02/05/2021 CERTIFICATE OF SERVICE for Initial Disclosures by Sionic Mobile Corporation,
| (Jenner, Simon) (Entered: 02/05/20? 1)
02/10/2021 | Initial Disclosures by Berkeley Ventures IT, LLC.(Godwin, Jason) (Entered:
| 02/10/2021)
ner aee a Ee eget ses Wises ce er re
02/16/2021 Submission of MOTION to Dismiss Ronald D. Herman to District Judge Steven D.
| Grimberg. (jed) (Entered: 02/ 16/2021)

raat A
